Citation Nr: 1041436	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fracture 
of the left hand, from the wrist to fingers.

2.  Entitlement to service connection for arthritis of the 
bilateral wrists to fingers.

3.  Entitlement to service connection for sinusitis, with sinus 
headaches, deviated septum, bronchitis and pneumonia.

4.  Entitlement to service connection for a skin disorder, 
claimed as athlete's feet, jock itch, and eczema of the bilateral 
lower extremities and facial area.

5.  Entitlement to service connection for skin growth, to include 
as diagnosed as basal cell carcinoma.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for residuals of a left eye 
injury.

9.  Entitlement to service connection for a neck disorder.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for residuals of a facial 
fracture.

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for a right shoulder 
disorder.

15.  Entitlement to an initial compensable rating for residuals 
of a right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active Navy service from October 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2002 rating decision, the RO granted service connection 
for right fifth metacarpal fracture, assigning an initial 
noncompensable (0 percent) rating.  The RO also denied 
entitlement to service connection for asbestosis, fracture left 
hand wrist to finger tips, arthritis bilateral wrists to fingers, 
and sinusitis.  The Veteran filed a notice of disagreement to the 
rating assigned the right fifth metacarpal fracture, and to the 
denials of service connection.  In response, the RO issued a 
September 2002 statement of the case.  The Veteran submitted 
letters received on October 30th and October 31st, 2002.  After 
review of these letters, the Board finds they were an effective 
substantive appeal as to these five issues; thus, an appeal of 
the June 2002 rating decision was perfected.  See 38 C.F.R. 
§ 20.202 (2010).  Thus, contra the RO's implicit finding, the 
Board finds these issues are on appeal from the June 2002 rating 
decision.

The RO issued a June 2003 rating decision which denied the 
additional claims for service connection listed on the above 
title page, in addition to the issues already in appellate 
status.  The Veteran perfected an appeal of these additional 
denials of service connection.  

In a February 2010 rating decision, the RO granted service 
connection for asbestosis.  This was a grant of the appeal in 
regard to this claim.  It is no longer in appellate status.

In a March 2010 rating decision, the RO denied service connection 
for basal cell carcinoma.  In the April 2010 supplemental 
statement of the case, the RO specifically found that this 
diagnosis was not part of the claims in appellate status.  In 
light of the Veteran previously perfecting an appeal of claims 
for skin disorders and skin growth, the Board finds that this 
claim for service connection, under the diagnosis of basal cell 
carcinoma, is part of the claims already in appellate status.  
Due to this finding, the Board has characterized the claim for 
service connection for skin growths to show this.

The Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge in June 2010.  A copy of the transcript 
of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Prior to final adjudication of the claims in appellate status, 
additional development is required.  Review of the claims file 
reveals an August 2003 document that indicates the Veteran was 
applying for disability benefits from the Social Security 
Administration (SSA).  The claims file includes a "Texas 
Rehabilitation Disability Physical Examination." but no other 
records created as part of the Veteran's application, nor the SSA 
determination(s).  There is a duty to obtain any existent 
relevant outstanding SSA records prior to final adjudication of 
the claims on appeal.  See 38 C.F.R. § 3.159(c); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including any medical records in its possession.  As 
obtained records may be relevant to all claims on appeal, all 
issues must await completion of this development prior to final 
adjudication.

The Veteran has requested that VA provide additional VA 
examinations.  The Board has carefully considered the history 
contained in the service treatment (medical) records, private and 
VA post-service treatment (medical) records, lay statements from 
persons who know the Veteran, and his statements and testimony, 
and taken note of inconsistencies between these histories.  Based 
on these considerations, the Board finds, on the current record, 
that there is not a duty to provide additional VA examinations, 
except for the claims for service connection for skin disorder 
and skin growths.  Where there is no in-service injury or disease 
to which competent medical opinion could relate a current 
disability, there is no reasonable possibility that a VA 
examination or opinion could aid in substantiating the claim for 
service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(VA "is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim"); see also 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding 
that, in the absence of evidence of an in-service disease or 
injury, referral of the case to obtain an examination and/or an 
opinion as to the etiology of the claimed disability would in 
essence place the examining physician in the role of a fact 
finder, would suggest reliance on an inaccurate history of 
occurrence of an in-service injury or disease, and could only 
result in a speculative opinion or purported opinion of no 
probative value).  

Regarding the skin disorders, the Veteran contends that he began 
noticing skin changes after swimming in the Philippine jungle 
during service.  Service treatment records include an entrance 
Report of Medical History that records that the Veteran had boils 
as a child.  A June 1960 service treatment record entry indicates 
treatment for a furuncle below his chin.  

In a November 2009 letter, one of the Veteran's private medical 
doctors indicated that the Veteran had been diagnosed as having 
basal cell carcinoma.  The medical doctor then wrote, that 
considering that the Veteran served in the "U.S. Navy during the 
1950's and 1960's and was continually in the sun it is strongly 
suspected that the Veteran's medical condition is more likely 
than not related to his exposure to the sun while on board the 
Navy ships."  The medical doctor did not indicate knowledge that 
the Veteran was a store keeper in service.

In a February 2010 VA examination, an examiner opined that it was 
less likely than not that any current skin disorder is due to any 
incident or event in service; however, the VA examiner did not 
provide any rationale for this opinion.  The examiner also did 
not indicate knowledge of the Veteran's contention that the 
current disabilities were due to contaminants exposed to swimming 
or that the basal cell carcinoma was due to sun exposure during 
service.

After review of the private and VA opinions of record, the Board 
finds that, regarding the claims for service connection for skin 
disorders, another opinion should be obtained to ensure that 
there is an adequately supported opinion that is based on a 
complete, accurate set of facts.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide a VA examination sufficient 
for adjudication purposes).

In August 2009, the RO issued a letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) that addressed the issues in 
appellate status.  This letter mistakenly informed the Veteran 
that all the claims were finally denied in the June 2003 rating 
decision and that new and material evidence needed to be 
submitted in order to reopen the claims.  The Veteran, however, 
perfected an appeal of the June 2003 rating decision.  The letter 
also did not include notice of the evidence needed to prove 
secondary service connection.  The Veteran has essentially 
contended that the arthritis of the right hand is secondary to 
the service-connected residuals of the right 5th metacarpal 
fracture.  The Veteran should be provided notice of the evidence 
needed to substantiated a claim under 38 C.F.R. § 3.310 (2010).  
The Veteran's claim for service connection for PTSD includes 
personal assault stressors.  The notice to be issued to the 
Veteran should include notice of the types of evidence that may 
substantiate such a claim.  See 38 C.F.R. § 3.304(f)(5)(2010).

Lastly, the most recent VA treatment records of file are dated 
September 29, 2009.  Upon remand, the AMC/RO should obtain 
updated VA treatment records, as well as any identified 
outstanding private treatment (medical) records for which the 
Veteran has submitted an executed Authorization and Consent to 
Release Information form.  See 38 C.F.R. § 3.159 (2010).



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter regarding 
the claims in appellate status.  All claims 
are before the Board on appeal from the 
original denial.  The notice letter should 
include notice regarding secondary service 
connection and PTSD based on personal 
assault.

2.  All VA medical examination and 
treatment reports and any private medical 
records that have not been obtained for 
which the Veteran has submitted an executed 
Authorization and Consent to Release 
Information form, which pertain to the 
Veteran's claims remanded in this instant 
decision, must be obtained for inclusion in 
the claims file, to include VA treatment 
records dated after September 29, 2009.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

4.  Schedule the Veteran for a VA skin 
disorders examination to determine the 
nature and etiology of current skin 
conditions and skin growths, to include 
basal cell carcinoma.  The relevant 
documents in the claims file should be 
provided to the examiner for review.  The 
examiner should consider the Veteran's 
contention that the skin conditions are due 
to exposure to contaminants while swimming 
during service in the Philippines and the 
November 2009 private medical opinion that 
links basal cell carcinoma to service sun 
exposure.  Based on a review of the claims 
file and the results of examination, the 
examiner should be asked to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any current skin 
disorders and skin growths, to include 
basal cell carcinoma, are related to active 
service or any incident of service, 
including contended contaminant exposure or 
sun exposure.

A complete rationale should be provided for 
any opinion(s) expressed.  If an opinion 
cannot be provided with resort to 
speculation, the examiner should so state 
and provide the reason that an opinion 
would require speculation.

5.  Thereafter, the Veteran's claims 
remaining on appeal must be adjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


